Decree affirmed. The insurer appeals from a decree awarding compensation to the claimant, a clerk-teller in a small country bank. The board found that the claimant sustained a broken hip when she slipped and fell to the tile floor in the public lobby of the bank after she had returned from a personal errand on a rainy day. It found that the injury arose out of and in the course of her employment and that the fall was not caused by any physical or mental condition of the claimant. The standard of review is familiar. Hachadourian’s Case, 340 Mass. 81, 85. Buck’s Case, 342 Mass. 766. Although the claimant herself did not know what caused her to fall, there was evidence from other sources which justified a finding that she slipped. The fall was not preceded or attended by loss of consciousness. Evidence that four months prior to the fall the claimant had undergone an operation with a consequent reduction in pulmonary capacity does not, as contended, require a finding that the fall was idiopathic. The case in its essentials is covered by Rogers’s Case, 318 Mass. 308. See Souza’s Case, 316 Mass. 332, 335. Nothing in the record prompts us to recommit the case. Costs under G. L. c. 152, § 11A, shall he allowed by the single justice.